Name: Commission Regulation (EC) No 2491/94 of 14 October 1994 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with live bovine animals and breeding horses
 Type: Regulation
 Subject Matter: overseas countries and territories;  agricultural activity;  trade;  means of agricultural production
 Date Published: nan

 15. 10 . 94 Official Journal of the European Communities No L 265/21 COMMISSION REGULATION (EC) No 2491/94 of 14 October 1994 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with live bovine animals and breeding horses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Articles 4 (5) and 9 thereof, Whereas, for the purposes of Articles 4 and 7 of Regula ­ tion (EEC) No 3763/91 , the number of bovine animals and pure-bred breeding horses originating in the Community eligible for aid with a view to developing the potential for production in the French overseas depart ­ ments (FOD) and the number of male bovine animals eligible for exemption from duties on direct imports from third countries or for aid for deliveries originating in the rest of the Community for the 1994/95 marketing year should be determined ; Whereas the quantities of the forecast supply balances for those products were fixed by Commission Regulations (EEC) No 2312/92 (3) and (EEC) No 1 148/93 (4), as last amended by Regulation (EC) No 1621 /94 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2312/92 is hereby replaced by Annex I to this Regulation. Article 2 Annex III to Regulation (EEC) No 2312/92 is hereby replaced by Annex II to this Regulation . Article 3 The Annex to Regulation (EEC) No 1148/93 is hereby replaced by Annex III to this Regulation . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . (2) OJ No L 378, 23 . 12. 1992, p. 23. (3) OJ No L 222, 7 . 8 . 1992, p. 32 . (4) OJ No L 116, 12. 5. 1993, p. 15 . 0 OJ No L 170, 5 . 7. 1994, p . 20 . No L 265/22 Official Journal of the European Communities 15. 10 . 94 ANNEX I ANNEX I PART 1 Supply balance for Reunion lor male bovine animals for fattening for the period 1 July 1994 to 30 June 1995 CN code Description Number of animals ex 0102 90 Bovine animals for fattening 700 PART 2 Supply balance for Guyana for male bovine animals for fattening for the period 1 July 1994 to 30 June 1995 CN code Description Number of animals ex 0102 90 Bovine animals for fattening 0' 15. 10 . 94 Official Journal of the European Communities No L 265/23 ANNEX; II ANNEX III PART 1 Supply to Reunion of pure-bred breeding bovines originating in vthe Community for the period 1 July 1994 to 30 June 1995 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (') 180 1 000 PART 2 Supply to Guyana of pure-bred breeding bovines originating in the Community for the period 1 July 1994 to 30 June 1995 CN code ¢ Description Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (') 350 1 000 PART 3 Supply to Martinique of pure-bred breeding bovines originating in the Community for the period 1 July 1994 to 30 June 1995 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 1000 Pure-bred breeding bovines (') 40 1 000 PART 4 Supply to Guadeloupe of pure-bred breeding bovines originating in the Community for the period 1 July 1994 to 30 June 1995 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (') 50 , 1 000 (') Entry under this subheading is subject to the conditions laid down in the relevant Community , provisions. No L 265/24 Official Journal of the European Communities 15 . 10 . 94 ANNEX III ANNEX PART 1 Supply to French Guiana of pure-bred breeding horses originating in the Community for the period 1 July 1994 to 30 June 1995 (ECU/bead) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (') 16 1000 PART 2 Supply to Martinique of pure-bred breeding horses originating in the Community for the period 1 July 1994 to 30 June 1995 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (') 10 1 000 (') Inclusion in this subheading is subject to the conditions provided for by Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ No L 224, 20 . 8 . 1990, p. 55).'